Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 – 10 and 12 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for intelligent delivery/transmission of data packets through activation and deactivation of logical switches disposed within a secure transmission path. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a system for intelligent delivery of data packets within a secure transmission path, the system comprising: a distributed computing network including:
at least one source apparatus in communication with the distributed computing network and configured for transmitting a data set comprising a plurality of data packets,
at least one target apparatus comprising one or more target devices, wherein the target apparatus in communication with the distributed computing network and configured for receiving the data set via a secure transmission path established between the source apparatus and the target apparatus, and
a plurality of network nodes disposed along the secure transmission path; a plurality of logical switches stored in a memory associated with at least one of the network nodes, executable by one or more processing devices associated with at least one of the network nodes; and
a controller stored in the memory associated with at least one of the network nodes, executable by one or more of the processing devices and configured to;
control at least one of (i) timing for delivery of the data packets to the target apparatus, and (ii) routing of the data packets by activating and deactivating the logical switches,
determine an attempt to wrongfully access or intercept the data packets during transmission of the data set via the secure transmission path and, in response to determining the attempt to wrongfully access or intercept the data packets, (i) activate one or more of the logical switches to block further transmission of the data packets to one or more target devices of the target apparatus, and (ii) re-route the data packets to an alternate target apparatus by creating a second secure transmission path for transmitting the data packets to the alternate target apparatus and re-tagging the data packets with a second destination address associated with the alternate target apparatus.

Regarding claim 18, a computer-implemented method for intelligent delivery of data packets within a secure transmission path, the method executed by one or more computing processing device and comprising:
tagging data packets with a destination address associated with one or more of the target devices and a data packet type;
during transmission of the data packets from a source apparatus to the one or more target devices:
scanning the data packets to identify the destination address and the data packet
type;
determining availability of the one or more target devices associated with the identified destination address for processing data of the identified data packet type;
in response to determining that the one or more target devices are currently not available for processing data of the identified data packet type, activating one or more logical switches disposed along the secure transmission path to block transmission of data packets of the identified data packet type; 
in response to determining that at least one of the one or more target devices are currently available for processing the data, deactivating the one or more of the logical switches to allow transmission of the data packets to the at least one of the one or more target devices;
determining an attempt to wrongfully access or intercept the data packets; and
in response to determining the attempt to wrongfully access or intercept the data packets, (i) activating one or more of the logical switches to block further transmission of
the data packets to one or more target devices of the target apparatus, and (ii) re-routing
the data packets to an alternate target apparatus by creating a second secure transmission path for transmitting the data packets to the alternate target apparatus and re-tagging the data packets with a second destination address associated with the alternate target apparatus.

Regarding claim 20, a computer-implemented method for intelligent delivery of data packets within a secure transmission path, the method executed by one or more computing processing device and comprising:
providing a plurality of logical switches within each of a plurality of security zones disposed within the secure transmission path;
determining an attempt to wrongfully access or intercept the data packets during
transmission if the data packets via the secure transmission path:
in response to determining the attempt to wrongfully access or intercept the data packets. activating at least two of the logical switches within at least one of the security zones to isolate a plurality of data packets within the at least one of the security zones and block further transmission of the data packets to one or more target devices;
conducting one or more security processes on the isolated data packets prior to re-routing the data packets to one or more alternate target devices: and
re-routing the data packets to one or more alternate target devices by creating a second secure transmission path for transmitting the data packets to the alternate target apparatus and re-tagging the data packets with a second destination address associated with the alternate target apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUVENA W LOO/
Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473